Case 1:20-cv-00037-TSK Document 26 Filed 09/21/20 Page 1 of 1 PageID #: 126



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

MELANIE PROCTOR, Administratrix
of the Estate of Felix Kirk McDermott,

          Plaintiff,

v.                                        CIVIL ACTION NO. 1:20cv37
                                                    (KLEEH)
SECRETARY OF VETERANS AFFAIRS and
UNITED STATES OF AMERICA,

          Defendants.


                                  ORDER

     For reasons appearing to the Court, the deadlines in the

scheduling order [Dkt. No. 17] are STAYED until further order of

the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to all

counsel of record herein.


DATED: September 21, 2020


                                           /s/ Thomas S. Kleeh________
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                     1
